Citation Nr: 1629231	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  03-17 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than October 3, 1997 for  a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran had active duty in the Army from August 1978 to July 1982, October 1981 to November 1986, and April 1987 to May 1987.

This appeal to the Board of Veterans' Appeals (Board) is initially from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted a TDIU, effective April 2, 2000.

The Veteran appealed the initial effective date, which the Board subsequently denied in a July 2004 decision.  This denial was appealed to the United States Court of Appeals for Veterans' Claim (Court/CAVC).  The Veteran's attorney at that time and the Secretary filed a July 2005 Joint Motion for Remand (JMR) in this matter, which the Court granted that same month.  Pursuant to the Order, the Board decision was vacated and remanded for compliance with the JMR.

A June 2006 Board decision then granted an earlier effective date of October 3, 1997 for TDIU, which the Veteran also appealed to the Court.  A Joint Motion for Partial Remand (JMPR) was issued in September 2007.  The Court granted the JMPR in October 2007, vacating the Board's June 2006 without disturbing the earlier effective date that was assigned, and remanded the case to the Board for compliance with the JMPR.  The Board most recently remanded the case in October 2014 for additional development of the claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Pursuant to the October 2014 remand, a VA opinion was obtained concerning the Veteran's employability.  The physician noted that the Veteran's claims file and VHA records were reviewed.  In rendering his opinion, the physician referred to a September 1995 counseling record, which was part of his vocational rehabilitation that detailed the Veteran's employment and education/training history.  See October 2015 C&P Exam.  That evidence reportedly contradicts his more recent statements regarding the cause/reasons for his unemployability.

The Board is unable to locate this vocational rehabilitation counseling record in VBMS or Virtual VA and concludes that it is located in VHA records that were reviewed by the VA examiner but are not a part of the record.  As this record pertinent to the appeal, but have not been associated with the file, it must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record a copy of the Veteran's 1995 vocational rehabilitation file to specifically include a September 1995 counseling record.

2.  After the record is obtained and any additional development deemed necessary is completed, readjudicate the claim for an effective date earlier than October 3, 1997 for a TDIU.  If the benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for r response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




